Exhibit 10.2
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
THE COMPANY IF DISCLOSED.




First Amendment to Dispensing Agreement


This First Amendment to the July 26, 2018 Dispensing Agreement (“Agreement”)
between Vericel Corporation and AllCare Plus Pharmacy (“AllCare”) shall be
effective as of May 1, 2019 (“Effective Date”).


RECITALS


WHEREAS, Vericel and AllCare are Parties to the Agreement;


WHEREAS, the Parties desire to amend the Agreement;


NOW, THEREFORE, in consideration of good and valuable consideration, the Parties
hereby agree to modify the Agreement as follows


1.
The Parties agree to modify Section 7.1, Term, by replacing the first sentence
to the following: “The term of this Agreement shall continue until May 15, 2022
(“Term”), unless otherwise terminated pursuant to this Agreement.”



2.
The Parties agree to replace Section 2(A) of Exhibit A to the Agreement with
“Vericel shall pay AllCare $[***] for each Patient to whom Product is dispensed.
If a customer receives more than one Product within the same order, AllCare
shall receive $[***].”



3.
The Parties agree that all other conditions of the Agreement shall remain in
force and that such terms shall prevail in the event of a conflict with this
First Amendment.





IN WITNESS WHEREOF, the Parties have executed this Amendment, by their duly
authorized representatives, as of the Effective Date.




VERICEL CORPORATION




ALLCARE PLUS PHARMACY




/s/ Daniel Orlando
Dan Orlando, Chief Operating Officer  







/s/ Daniel Apelian
President & CEO
 
 






